 

Exhibit 10 (iv)

 

NEITHER THIS WARRANT NOR THE SECURITIES THAT MAY BE ACQUIRED UPON THE EXERCISE
OF THIS WARRANT: (A) HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS; AND (B) MAY
BE SOLD, PLEDGED, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE SECURITIES ACT
(INCLUDING ANY RULES OR REGULATIONS THEREUNDER) AND ANY APPLICABLE STATE
SECURITIES LAWS.

 

NDCHEALTH CORPORATION

 

WARRANT AGREEMENT

 

THIS CERTIFIES that, for value received, ARCLIGHT SYSTEMS LLC, a Delaware
limited liability company (the “Holder”), shall be entitled to acquire from
NDCHEALTH CORPORATION, a Delaware corporation (the “Company”), subject to the
terms and conditions contained herein, at any time during the period from 9:00
A.M. (Eastern Standard Time) on January 1, 2007, through 5:00 P.M. (Eastern
Standard Time) on December 31, 2008 (the “Exercise Period”), 381,098 shares
(individually, a “Warrant Share” and collectively, the “Warrant Shares”) of
“Common Stock” (as hereinafter defined), at a purchase price of $26.24 per share
(the “Exercise Price”), subject to adjustment from time to time pursuant to the
provisions of Section 2. For purposes of this Warrant, the term “Common Stock”
shall mean the $0.01 par value common stock of the Company.

 

1. Exercise of Warrants.

 

1.1 Method of Exercise. The Warrant evidenced hereby may be exercised by the
Holder, in whole or in part, by the delivery at the principal office of the
Company (or at such other office or agency of the Company as it may designate by
notice in writing to the Holder), during normal business hours, of this Warrant
and the Form of Exercise attached hereto as Schedule A, duly completed and
executed by the Holder, and payment (by wire transfer of immediately available
United States federal funds or by bank certified, treasurer’s or cashier’s check
payable to the order of the Company) of the aggregate Exercise Price for the
Warrant Shares covered by such exercise.

 

1.2 Cashless Exercise. In lieu of exercising the Warrant evidenced hereby
pursuant to Section 1.1 above, the Holder shall have the right at any time to
exercise this Warrant, in whole or in part, by requiring the Company to convert
this Warrant (the “Conversion Right”), into Warrant Shares by surrendering this
Warrant to the Company accompanied by the Form of Conversion Notice attached
hereto as Schedule B, duly completed and executed by the Holder. Upon exercise
of the Conversion Right, the Company shall deliver to the Holder (without
payment by the Holder of any cash in respect of the Exercise Price) that number
of Warrant Shares which is equal to the amount obtained by dividing (x) an
amount equal to the difference



--------------------------------------------------------------------------------

between (A) the aggregate Market Price for the Warrant Shares as to which the
Conversion Right is then being exercised (the “Conversion Shares”), determined
as of the exercise of the Conversion Right, minus (B) the aggregate Exercise
Price then applicable to the Conversion Shares (such difference, the “Conversion
Amount”), by (y) the Market Price of one share of Common Stock determined as of
the exercise of the Conversion Right. Any references in this Warrant to the
“exercise” of this Warrant, and the use of the term “exercise” herein, shall be
deemed to include, without limitation, any exercise of the Conversion Right.

 

1.3 Partial Exercise. In the event this Warrant is not exercised in full, the
total number of Warrant Shares shall be reduced by the number of Warrant Shares
subject to such partial exercise, and the Company shall promptly issue and
deliver to the Holder a new Warrant of like tenor in the name of the Holder,
reflecting such adjusted number of Warrant Shares.

 

1.4 Delivery of Certificates. The certificate for the Warrant Shares issued upon
exercise of this Warrant by the Holder pursuant to Sections 1.1 or 1.2 shall be
delivered to the Holder as soon as practicable after the exercise of this
Warrant. The certificate evidencing the Warrant Shares shall bear a restrictive
legend substantially in the form set forth below:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE: (A) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER
ANY STATE SECURITIES LAWS; AND (B) MAY NOT BE SOLD, PLEDGED, TRANSFERRED,
ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER THE SECURITIES ACT (INCLUDING ANY RULES OR REGULATIONS
THEREUNDER) AND ANY APPLICABLE STATE SECURITIES LAWS.”

 

1.5 No Fractional Shares. In lieu of issuing any fractional shares of Common
Stock, the Company shall pay to the Holder cash in an amount equal to the same
fraction of the Market Price of one share of Common Stock determined as of the
exercise date of this Warrant.

 

2. Adjustments to Exercise Price and Warrant Shares. The Exercise Price and the
number of Warrant Shares issuable upon the exercise of the Warrant are subject
to adjustment from time to time upon the occurrence of the events enumerated in
this Section 2.

 

2.1 Adjustment for Change in Capital Stock. If the Company shall (i) declare a
dividend on the Common Stock in shares of its capital stock (whether shares of
Common Stock or of capital stock of any other class), (ii) split or subdivide
the outstanding Common Stock, (iii) combine the outstanding Common Stock into a
smaller number of shares or (iv) engage in a recapitalization, reorganization,
exchange of shares, spin-off or similar change in capitalization or event, this
Warrant shall entitle the Holder to receive the aggregate number and kind of
shares which, if this Warrant had been exercised immediately prior to such time,
the Holder would have owned or have become entitled to receive by virtue of such
change in capitalization or event at an Exercise Price adjusted for such change
in the number of shares purchasable. Such adjustment shall be made successively
whenever any event listed above shall occur and, if a dividend which

 

2



--------------------------------------------------------------------------------

is declared is not paid, this Warrant shall again entitle the Holder to receive
the number of shares of Common Stock as would have been the case had such
dividend not been declared. Notwithstanding anything to the contrary in this
Section 2.1, in no event shall an adjustment to the Exercise Price pursuant to
this section result in an aggregate increase in the Exercise Price. This Section
2.1 shall not apply to any transaction to which Section 2.2 is applicable.

 

2.2 Adjustment for Certain Transactions. If the Company consolidates or merges
with or into, or sells, transfers or leases all or substantially all of its
assets to, any Person, upon consummation of such transaction this Warrant shall
automatically become exercisable in full for the kind and amount of securities,
cash or other assets which the Holder of a Warrant would have been entitled to
receive in connection with the consolidation, merger, sale, transfer or lease if
the Holder had exercised the Warrant immediately before the effective date of
such transaction provided, however, that in the case of a consolidation or
merger which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
acquiring entity) at least 50% of the surviving corporation immediately after
the closing thereof, this Warrant shall remain exercisable only during the
Exercise Period. Concurrently with the consummation of such transaction, the
Person formed by or surviving any such consolidation or merger (if other than
the Company), or the Person to which such sale, transfer or lease shall have
been made, shall enter into a supplemental Warrant so providing and further
providing for adjustments which shall be as nearly equivalent as may be
practical to the adjustments provided for in this Section 2. The successor
Person shall send to the Holder a notice describing the supplemental Warrant. If
the issuer of securities deliverable upon exercise of the supplemental Warrant
is an Affiliate (as defined in Section 13 hereof) of the formed, surviving,
transferee or lessee Person, that issuer shall join in the supplemental Warrant.
Notwithstanding anything to the contrary in this Section 2.2, in no event shall
there be an aggregate increase in the Exercise Price.

 

2.3 Termination of License Agreement. If the Holder terminates the License
Agreement pursuant to Section 18.2, 18.3 or 18.4 of such agreement, this Warrant
shall automatically become exercisable in full.

 

2.4 Notices to Holder.

 

(a) Upon any adjustment of this Warrant pursuant to this Section 2, the Company
shall promptly thereafter (i) cause a certificate to be executed by the Company
setting forth the Exercise Price after such adjustment and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculations are based and setting forth the number of Warrant Shares issuable
after such adjustment in the Exercise Price, upon exercise of the Warrant in
full and payment of the adjusted Exercise Price, and (ii) notify the Holder of
such adjustments by sending it a copy of the certificate referenced in the
preceding clause (i). Where appropriate, such notice may be given in advance.

 

3



--------------------------------------------------------------------------------

(b) The failure to give the notice required by this Section 2.4 or any defect
therein shall not affect the legality or validity of the transaction to which it
relates.

 

3. Payment of Taxes. The Company shall pay all documentary stamp taxes, if any,
attributable to the initial issuance of Warrant Shares upon exercise of the
Warrant. The Company shall not, however, be required to pay any tax or taxes
which may be payable in respect of any transfer involved in the issuance and
delivery of this Warrant, or any supplemental or replacement Warrant, or any
certificate for Warrant Shares or other securities, and the Company shall not be
required to issue or deliver any such supplemental or replacement Warrants or
certificates unless and until the Person(s) requesting the issuance thereof
shall have paid to the Company the amount of such tax or shall have established
to the satisfaction of the Company that such tax has been paid.

 

4. Certain Covenants.

 

4.1 The Company shall at all times reserve and keep available, free from
preemptive rights, out of the aggregate of its authorized but unissued Common
Stock or its authorized and issued Common Stock held in its treasury, for the
purpose of enabling it to satisfy any obligation to issue Warrant Shares upon
exercise of this Warrant, the maximum number of Warrant Shares which may then be
deliverable upon the exercise in full of this Warrant.

 

4.2 The Company shall (i) use its best efforts to comply with the current public
information requirements of Rule 144 (“Rule 144”) under the Securities Act and
(ii) at all times Rule 144 is available for use by Holder, furnish the Holder
upon request with all information within the possession of the Company, required
for the preparation and filing of Form 144. As soon as reasonably practicable
after January 1, 2007, or at such time as the Warrant Shares otherwise become
exercisable pursuant to the terms hereof, NDCHealth shall, to the extent
required by the rules of the NYSE, file with the NYSE a listing application or
other notice as may be required with respect to the Warrant Shares and use its
commercially reasonable efforts to obtain approval for the listing of such
shares.

 

5. Representations and Warranties.

 

5.1 The Company hereby represents and warrants to the Holder as follows:

 

(a) This Warrant has been duly authorized by all necessary corporate action on
the part of the Company and has been duly executed by a duly authorized officer
of the Company and constitutes a valid and binding obligation of the Company.

 

(b) Neither the execution and delivery of this Warrant, nor the consummation of
the transactions contemplated hereby, will violate or result in any violation of
or be in conflict with or constitute a default under any term of the charter or
bylaws of the Company or of any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to the Company.

 

4



--------------------------------------------------------------------------------

(c) All Warrant Shares which may be issued upon the exercise of this Warrant,
when issued in accordance with the terms hereof, shall be duly authorized,
validly issued, fully paid and nonassessable.

 

5.2 The Holder hereby represents and warrants to the Company (which shall be
affirmed by the Holder on the date of the exercise of this Warrant) that (a)
this Warrant and the Warrant Shares issuable upon exercise of this Warrant
(collectively, the “NDCHealth Securities”) are being acquired for the Holder’s
own account, for investment purposes only, and not with a view to any
distribution or resale thereof; and (b) the Holder is a sophisticated investor
with knowledge and experience in financial matters, is capable of evaluating the
merits and risks of an investment in the NDCHealth Securities, has the capacity
to protect its own interests in connection with the transactions contemplated by
this Agreement, is able to bear the economic risk of its investment in the
NDCHealth Securities, is presently able to afford the complete loss of such
investment, and is an “accredited investor” (as defined in Rule 501 of
Regulation D promulgated under the Securities Act).

 

6. Holder; No Rights as Shareholder. The Holder shall be deemed the owner of
this Warrant for all purposes. The Holder shall not be entitled by virtue of
ownership of this Warrant to any rights whatsoever as a shareholder of the
Company with respect to the Common Stock issuable upon exercise of this Warrant,
either at law or in equity, including, without limitation, the right to vote and
to receive dividends and other distributions.

 

7. Restrictions on Transfer.

 

7.1 The Holder may not Transfer this Warrant to any Person other than an
Affiliate without the express prior written consent of the Company, and any
Transfer in violation of this Section 7 shall be void and of no force or effect.
In the event that the Company consents to any Transfer requested by the Holder
to any Person (a “Proposed Transferee”), such Transfer shall be conditioned upon
the receipt of an opinion of counsel reasonably satisfactory to the Company that
such Transfer to a Proposed Transferee would not result in a violation of the
provisions of the Securities Act and applicable state securities laws.

 

7.2 Each Holder of this Warrant and any Warrant Shares issued upon exercise of
this Warrant, by taking or holding the same, consents to and agrees to be bound
by the provisions of this Section 7.

 

8. Lost Warrant. Upon receipt by the Company at its principal office of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and in the case of any such loss, theft, or
destruction, upon delivery of indemnity reasonably satisfactory to the Company
or, in case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company will issue a new Warrant of like tenor in lieu of this
Warrant.

 

9. Expiration. This Warrant, in all events, shall be wholly void and have no
effect after 5:00 P.M. (Eastern Standard Time) on December 31, 2008.

 

5



--------------------------------------------------------------------------------

10. Notices. All notices, consents or other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been duly given (a) when delivered personally, or (b) one business day after
being sent by a reputable overnight delivery service, postage or delivery
charges prepaid (provided that confirmation of delivery is obtained from such
service), to the parties at their respective addresses set forth below:

 

If to the Company:

 

NDCHealth Corporation

NDC Plaza

Atlanta, Georgia 30329-2010

Attention: Chief Executive Officer

 

with a copy to:

 

Stephen E. Lewis

Troutman Sanders LLP

600 Peachtree Street, NE, Suite 5200

Atlanta, Georgia 30308-2216

 

If to the Holder:

 

Arclight Systems LLC

c/o Brendan A. Ford

Executive Vice President-Corporate Development

Cardinal Health Inc.

7000 Cardinal Place

Dublin, Ohio 43017

 

with a copy to:

 

Gary D. Gerstman

Sidley Austin Brown & Wood LLP

Bank One Plaza

10 S. Dearborn Street

Chicago, Illinois 60603

 

Notices may also be given by prepaid telegram or facsimile and shall be
effective on the date transmitted if confirmed within 24 hours thereafter by a
signed original sent in the manner provided above. Any party may change its
address for notice and the address to which copies must be sent by giving notice
of the new addresses to the other parties in accordance with this Section 10,
except that any such change of address notice shall not be effective unless and
until received.

 

6



--------------------------------------------------------------------------------

11. Severability. In the event that one or more of the provisions of this
Warrant shall for any reason be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Warrant, but this Warrant shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

12. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to agreements made and to be
entirely performed within such State without giving effect to principles of
conflicts of laws.

 

13. Definitions. As used in this Agreement:

 

(a) “Affiliate” means any Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified. The terms “control,” “controlled by” and “under common
control with” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, as general partner, as a
limited partner with a right to receive fifty percent (50%) or more of the
income or assets of a limited partnership, by contract or otherwise.

 

(b) “Market Price” means as of the date of determination, the last sale price
for the Common Stock on the principal securities market or exchange on which the
Common Stock is listed or admitted to trading averaged over a period of ten (10)
consecutive trading days ending on the last trading day prior to the date of the
exercise of this Warrant. If at any time the Common Stock is not listed on any
market or exchange, the Market Price of the Common Stock shall be deemed to be
the higher of (i) the book value thereof, as determined in accordance with
generally accepted accounting principles consistent with those then being
applied by the Company by any firm of independent certified public accountants
(which may be the regular auditors of the Company) of recognized national
standing selected by the Board of Directors of the Company, as of the last day
of the month ending within thirty-one (31) days preceding the date of the
exercise of this Warrant, and (ii) the fair market value thereof as of a date
which is within fifteen (15) days preceding the date of the exercise of this
Warrant, as determined by an independent material brokerage firm selected by the
Company and reasonably acceptable to the Holder.

 

(c) “NYSE” means the New York Stock Exchange, Inc.

 

(d) “Person” means any individual, sole proprietorship, joint venture,
partnership, corporation, association, cooperative, trust, estate, governmental
body, administrative agency, regulatory authority or other entity of any nature.

 

(e) “Transfer” means to dispose of or part with all or any portion of an
interest (legal or equitable) by any means, direct or indirect, absolute or
conditional, voluntary or involuntary, including, but not limited to, by sale,
assignment, disposition, court order, operation of law, dissolution, merger,
consolidation, division, spin-off, dividend, distribution, equitable or other
distribution after divorce or separation, settlement, exchange, waiver,
abandonment, gift, alienation, bequest, pledge, hypothecation, encumbrance or
disposal.

 

7



--------------------------------------------------------------------------------

14. Neutral Construction. The parties have negotiated this Warrant and all of
the terms and conditions contained in this Warrant in good faith and at arms’
length, and each party has been represented by counsel during such negotiations.
No term, condition, or provision contained in this Agreement shall be construed
against any party or in favor of any party because such party or such party’s
counsel drafted such term, condition, or provision. Furthermore, all terms,
conditions, and provisions contained in this Warrant shall be construed and
interpreted in a manner which is consistent with all other terms, conditions,
and provisions contained in this Warrant.

 

15. Counterparts. This Warrant may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, NDCHealth Corporation and the Holder have caused this
Warrant to be signed by a duly authorized officer and dated as of December 31,
2003.

 

NDCHEALTH CORPORATION

By:

     

--------------------------------------------------------------------------------

   

Randolph L.M. Hutto, Executive Vice

President and Chief Financial Officer

 

ARCLIGHT SYSTEMS LLC

By:

     

--------------------------------------------------------------------------------

    Mike Buettner, Chief Financial Officer

 

8